DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Supplemental After-Final Amendment filed December 27, 2021 (hereinafter “12/27/21 Amendment") has been entered, and fully considered.  In the 12/27/21 Amendment, claim 5 was amended, and claims 20-23 were cancelled (claims 4, 10, & 18 were previously cancelled).  No claims were added.  Accordingly, claims 1-3, 5-9, 11-17, & 19 are now pending in the application.         
3.	The 12/27/21 Amendment has overcome the claim objections, and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 10/13/21 (“10/13/21 Action”).  More particularly:
The amendment to claim 5 has overcome the rejection of claims 3 & 5-8 under § 112(b); and
The cancellation of claims 20-23 has rendered the objections, and the rejections under §§ 112(b) & 103 moot with regard to these claims.

Allowable Subject Matter
4.    	Claims 1-3, 5-9, 11-17, & 19 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance:
	
Independent claim 1 and its dependent claims 2, 3, 5-9, 11, & 12 are allowed for the reasons previously set forth in the 10/13/21 Action, at pg. 11, ¶23.
Independent claim 13 and its dependent claims 14-17 & 19 are allowed for the reasons previously set forth in the 10/13/21 Action, at pg. 12, ¶26.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794